Citation Nr: 0301441	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  01-00 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The veteran's active military service extended from March 
1982 to June 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  That rating decision, in 
part, continued a 70 percent rating for the veteran's 
service connected post traumatic stress disorder which had 
been in effect since June 1999.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary 
for an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected post traumatic stress 
disorder (PTSD) is manifested by depressed mood, sleep 
disturbance, decreased energy level with psychomotor 
retardation, anxiety and heightened startle reflex, 
restricted affect, increased irritability, feelings of 
detachment and estrangement from others, severe 
unemployability, and a GAF of 40. 

3.  The service connected psychiatric disorder more nearly 
approximates the criteria contemplated for a 100 percent 
disability rating. 


CONCLUSION OF LAW

The criteria for a 100 percent scheduler rating for a post 
traumatic stress disorder (PTSD), have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of VCAA, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law also 
imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed 
to support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number 
or the name and address of a medical care provider who may 
have evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 38 
C.F.R. § 3.159(c)(2002).

As discussed below, the RO fulfilled its duties to inform 
and assist the appellant on these claims.  Accordingly, 
the Board can issue a final decision because all notice 
and duty to assist requirements have been fully satisfied, 
and the appellant is not prejudiced by appellate review.

In this case, the RO has informed the veteran of the 
evidence needed to substantiate his claim for an increased 
rating in an October 2000 Statement of the Case.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The Board 
concludes that these documents informed the appellant of 
the information and evidence needed to substantiate his 
claims and complied with VA's notification requirements.  
Moreover, the VCAA primarily affects claims for service 
connection.  In the present case, the veteran is claiming 
an increased rating for a disability which is already 
service connected.

As for VA's duty to assist a veteran, the appellant has 
not identified any additional treatment records that have 
not been obtained.  There is no indication that relevant 
(i.e., pertaining to treatment for the claimed 
disabilities) records exist that have not been obtained.  
In its remand, the Board solicited an opinion from a VA 
physician regarding a nexus between a current disorder and 
an injury during service.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of 
VA's resources are not warranted.  Any "error" to the 
appellant resulting from this Board decision does not 
affect the merits of his claims or his substantive rights, 
for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2001).  Having 
determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 
229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

II.  Increased Rating

Service-connected disabilities are rated in accordance 
with a schedule of ratings which are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 3.321, and Part 4 (2002). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, or the psyche in 
self support of the individual.  38 C.F.R. § 4.10 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2002).

In considering the severity of a disability it is 
essential to trace the medical history of the veteran.  38 
C.F.R. §§ 4.1, 4.2 (2002).  Consideration of the whole 
recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2 (2002); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current 
medical findings.  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran is service connected for post traumatic stress 
disorder.  VA medical records reveal that he participates 
in regular psychology treatment sessions.  In the past 
these were individual session, while more recently he is 
involved in group therapy treatment sessions.  

A June 1999 letter from the veteran's treating VA 
psychologists states that the veteran has symptoms of 
PTSD.  The veteran's noted symptoms were depressed mood 
and sleep disturbances.  Hs primary problem was noted to 
be anger which "negatively impacts his interpersonal 
relations."  The veteran copes with conflicts by using 
avoidance behavior which results in further isolation and 
disruption of interpersonal relationships.  

In October 1999 the most recent VA psychiatric examination 
of the veteran was conducted.  The veteran reported having 
symptoms of sleep disturbance and intrusive thought os his 
experiences in the Gulf War.  Mental status examination 
revealed depressed mood, restricted affect, decreased 
energy level with psychomotor retardation, anxiety and 
heightened startle reflex, increased irritability, and 
feelings of detachment and estrangement from others.  The 
diagnosis was PTSD and the examining psychiatrist 
indicated that the veteran's level of social and 
occupational impairment was severe.  A Global Assessment 
of Functioning (GAF) scale score of 40 was assigned.  The 
Board notes that a GAF of 40 is defined as "some 
impairment in reality testing or communication (e.g. 
speech is at times illogical, obscure or irrelevant) or 
major impairment in several areas such as work or school, 
family, relations, judgment, thinking, or mood (e.g. 
depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, (4TH ed. rev., 1994).

In May 2000 the veteran's treating VA psychologist 
submitted another letter.  This letter states that the 
veteran continued to require treatment for his service 
connected PTSD.  The veteran continued to suffer from 
depressed mood, nightmares, and anger.  The letter 
indicated that the veteran is unable to "obtain or 
maintain substantially gainful employment" because of his 
service connected PTSD.  

The veteran's service connected post traumatic stress 
disorder is currently rated as 70 percent disabling under 
diagnostic code 9411.  A 70 percent disability rating is 
assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  The highest, or 100 percent scheduler 
evaluation, contemplates total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostics Code, 9411 (2002).

The evidence supports the veteran's claim for an increased 
rating.  The October 1999 VA examination report indicates 
that the veteran suffers from severe social impairment and 
unemployability because of his service connected PTSD.  
The assigned GAF of 40 is defined as "some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure or irrelevant) or major impairment in 
several areas such as work or school, family, relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, 
and is failing at school).  American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
(4TH ed. rev., 1994)(emphasis added).  The May 2000 letter 
from the veteran's treating VA psychologist states that 
the veteran continues to suffer from severe symptoms of 
PTSD despite a regime of treatment. The psychologist 
indicates that the veteran's PTSD renders him unable to 
"obtain or maintain substantially gainful employment."  
The veteran is unable to maintain employment because of 
his service connected PTSD, this approximates total 
occupational impairment as contemplated by the rating 
schedule. 38 C.F.R. § 4.130, Diagnostics Code, 9411 
(2002).  As such, an increased rating of 100 percent is 
granted for the veteran's service connected post traumatic 
stress disorder (PTSD).


ORDER

An increased rating of 100 percent, and not in excess 
thereof, is granted for post traumatic stress disorder, 
subject to the law and regulations governing the payment 
of monetary awards.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

